DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on April 7, 2022 have been reviewed and considered.  Claims 1-4, 7-12, 14-17, and 19-27 are pending in which claims 1, 17, and 21-23 have been amended; claim 10 stands withdrawn and claims 5-6, 13, and 18 are cancelled.

Response to Arguments
Applicant's arguments filed on April 7, 2022 have been fully considered but they are not persuasive. 
	Applicant’s First Argument:  Clearly, the water-proof power supply 114 housed in the plastic waterproof case 119 does not extend from a first side of the adjustment member 121, and the rotatable clip 701 on the rear of the plastic water-proof case 119 does not extend from a second side of the adjustment member 121. In fact, the water-proof power supply 114 housed in the plastic waterproof case 119 and the rotatable clip 701 on the rear of the plastic water-proof case 119 are all on the same side of the adjustment member 121, as clearly illustrated in Fig. 2 above.
	Examiner’s Response:  The examiner disagrees.  Note from a lateral side view, as shown by Figure 2, a socket casing (via 119/body of 114) extending from (via 110) a first side (via a lateral front side direction to that of 121-see Figure 2) of the clip frame (121) and a helmet connecting portion (via 701) extending from (via 110) a second side (via a lateral rear side direction to that of 121-see Figure 2) of the clip frame (121). It is further noted that applicant has not defined what is meant by “a first side” and “a second side”.  Is applicant trying to say that the sides are opposite one another?  McCulloch is considered to read on the broadest reasonable interpretation of the claim language.

	Applicant’s Second Argument:  McCulloch fails to teach or suggest wherein the clip frame, the socket casing and the helmet connecting portion form a single piece.
	Examiner’s Response:  The examiner disagrees.  The limitation of “a single piece” is really broad in definition. It is noted that a single piece can still be considered a bunch pieces creating or making “a singular piece”. (note a left connecting piece), see Figures 2 & 7.  Note that “piece” by definition via Dictionary.com can mean, 1), “a separate or limited portion or quantity of something” and 3), “a more or less definite portion or quantity of a whole”).  It is noted that the elements of the clip frame (121), the socket casing (via 119/body of 114), and the helmet connecting portion (via 701) are capable of being a limited portion of a left connecting means (note a left connecting piece) in Figure 2. Please note that applicant does not claim wherein these structural elements are directly connected to one another. It is further noted that applicant relies on page 11 of the specification for support of these elements being “formed as a single piece”, however, page 11, lines 7-8 of the specification states “that the socket casing 504 can be integrally molded with the strap connection portion 502 of the strap clip 500…”.  The claim language has not been amended to state that these elements are integrally molded.  As explained above, McCulloch is considered to read on the broadest reasonable interpretation of the claim language.
	Applicant’s Third Argument: Applicant further submits that McCulloch fails to teach or disclose providing electric goggles for use with a helmet having an attachment system, where the goggles include a resilient strap provided with a strap clip removably connectable to the attachment system of the helmet, as recited in amended Claims 17 and 21, and further fails to teach or disclose that the attachment system of the helmet defines a pivot point about which the strap clip (formed of a single piece comprising the clip frame and the helmet connecting portion) is adapted to pivot, as recited in amended Claim 21.
Examiner’s Response:  The examiner disagrees.  Please note in regards to claim 17, prior art references of McCulloch (USPN 9,301,879) in view of Giroux (USPN 8,555,423) was used to reject the claimed above mentioned limitations. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In regards to Claim 21, as necessitated by applicant’s amendment and as noted below, McCulloch does disclose of electric goggles (100/100’) having an attachment system (via 110 with 701) defining a pivot point (note a rotatable clip- note that 701 is a rotating clip which is able to rotate (i.e. pivot, see Figure 7), Col. 11, lines 20-28) on a side of the helmet (see Figure 2), the electric goggles comprising: a resilient strap (110, Col. 15, lines 47-53) attached to the frame (via 105 of 117, see Figure 2); a strap clip (114) comprising: a clip frame (121) configured to secure the resilient strap (110) to the strap clip; a helmet connecting portion (via 701) extending from the clip frame (121), the helmet connecting portion being removably connectable to the attachment system of the helmet (being removably connectable to each other and, respectively, the helmet (8)) and adapted to pivot about the pivot point (note a rotatable clip- note that 701 is a rotating clip which is able to rotate (i.e. pivot, see Figure 7), Col. 11, lines 20-28); and  an electric socket (see socket located on 114 as shown in Figure 7 and Figures 1-2; note diagram above) electrically connected (via 116) to the conductive lens, the electric socket being adapted to connect a power cable (via 116/432) therein for powering the conductive elements (via 112’) of the conductive lens (Col. 11, lines 20-38, Col. 12, lines 44-67), (see Figure 6, Col. 23, lines 46-67, Col. 24, lines 1-9), wherein the clip frame (121) and the helmet connecting portion (via 110 with 701) form a single piece (note a left connecting piece), see Figures 2 & 7 of McCulloch-Note that a “single piece” is considered broad and that “piece” by definition via Dictionary.com can mean, 1), “a separate or limited portion or quantity of something” and 3), “a more or less definite portion or quantity of a whole”), (Figures 1-2, 3a-3c, & 6-7, Col. 9, lines 53-58, Col. 11, lines 1-67, Col. 12, lines 1-17, Col. 15, lines 47-53, Col. 23, lines 46-67, Col. 24, lines 1-9).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7-9, 11, 14-16, 21-25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCulloch et al. (USPN 9,301,879) (hereinafter “McCulloch”).
	Regarding Claim 1, McCulloch discloses of electric goggles (100/100’) for preventing fogging in cold weather conditions (Col. 4, lines 15-16), the electric goggles comprising:
	a frame (117, see Figures 1-2);
	a conductive lens (104) housed in the frame (117, see Figures 1-2);
	a resilient strap (110, Col. 15, lines 47-53) having a frame end (via 410 connected to 430) and a clip end (via area of 110 attached to 121 & 114), the frame end being attached to the frame (via 105 of 117, see Figure 2), the clip end being spaced away from the frame end by a portion of the resilient strap (see Figures 2 & 7);
	a strap clip (114) comprising:
	a clip frame (121) defining an opening (see Figure 2-see that 110 is threaded through 121 for adjustment, Col. 15, 47-51) for receiving the clip end (via portion of clip end area of 110 attached to 121) and securing the resilient strap (110) to the clip frame (121), see Figure 2;
	a socket casing (via 119/body of 114) extending from (via 110) a first side (via a lateral front side direction to that of 121-see Figure 2) of the clip frame (121) and having
	an electric socket (see socket located on 114 as shown in Figures 7 and Figures 1-2 & diagram below) for receiving therein a plug of a power cable (e.g. see plug of socket in Figure 7; see diagram below); and
	a helmet connecting portion (via 701) extending from (via 110) a second side (via a lateral rear side direction to that of 121-see Figure 2) of the clip frame (121) and being adapted to removably connect (note a rotatable clip, see Figure 7) the strap clip (114) to a helmet (note that the structure of 701 is capable of being used with or for a helmet, see Figure 2, Col. 11, lines 23-28), wherein the clip frame (121), the socket casing (via 119/body of 114), and the helmet connecting portion (via 701) form a single piece (note a left connecting piece, see Figures 2 & 7-Note that a “single piece” is considered broad and that “piece” by definition via Dictionary.com can mean, 1), “a separate or limited portion or quantity of something” and 3), “a more or less definite portion or quantity of a whole”); and
	at least one electrical wire (116) running along the portion of the resilient strap (110) extending between the frame and clip ends (see Figure 2) configured to electrically connect the conductive lens and the electric socket for powering the conductive lens (Col. 11, lines 12-38), (Figures 1-2 & 7, Col. 9, lines 53-58, Col. 11, lines 1-67, Col. 12, lines 1-17, Col. 15, lines 47-53).

    PNG
    media_image1.png
    602
    367
    media_image1.png
    Greyscale

	Regarding Claims 2, 4, 7-9, 11, and 14-16, McCulloch discloses the invention as claimed above.  Further McCulloch discloses:
	(claim 2), comprising a frame fastener (via 430) connecting the frame end (via 410 connected to 430) of the resilient strap (110) to the frame (117), (see Figure 2);
	(claim 4), further comprising a wire connector (via 432 or 633, see Figures 2 and 6) located near the frame end of the resilient strap (via 410 connected to 430), allowing for connection and disconnection of the electrical wire (116) from another electrical wire (e.g. 419, 656) of the conductive lens (104) (Col. 12, lines 6-18, Col. 23, lines 66-67, Col. 24, lines 1-3);
	(claim 7), wherein at least a portion of the socket casing (via 119/body of 114) is adapted to be integrally molded with the clip frame (121), see Figures 2 & 7 (Note that this claim is considered, product by process.  It is noted that both the socket casing is capable of being “integrally molded” (e.g. molded at the same time as the clip frame structure);
	(claim 8), wherein the socket casing (via 119/body of 114) is provided with a LED indicator (via 122), to visually indicate whether the conductive lens is powered or not, (Col. 11, lines 12-38);
	(claim 9), wherein the electric socket (see socket located in/on 114 as shown in Figures 7 and Figures 1-2 & diagram above) is housed within the socket casing (via 119/body of 114) and is adapted to face away (when the socket casing (via 119/body of 114) is turned/attached the opposite way on 110 in view of Figure 2 or is unattached from 110 as shown in Figure 7) from the frame (117) of the electric goggles, (see Figures 1-2);
	(claim 11), wherein the helmet connecting portion (note that the structure of 701 is capable of being used with or for a helmet) comprises a slot defined therethrough (note diagram below in re claims 18-20), the slot being provided adjacent the opening (see Figure 2-see that 110 is threaded through 121 for adjustment, Col. 15, 47-51) of the clip frame (121) (see Figure 2) and spaced from the clip end (via area of 110 attached to 121) of the resilient strap (110) passing through the opening see Figure 2-see that 110 is threaded through 121 for adjustment, Col. 15, 47-51) of the clip frame (121), see Figures 2 & 7;
	(claim 14), wherein the electric socket is an RCA socket (note a male/female type socket), (see Figures 2 & 7);
	(claim 15), wherein the electric wire (116) is concealed on a back side (see where a portion of 116 is located on a back side of 110 in Figure 2 or Figure 4; see portion of 116 attached to 432) of the resilient strap (110) (see Figures 2 & 4a);
	(claim 16), wherein the electric wire (116) is sewn in (via 119) the resilient strap (110) (note when 116 is connected to 119), (Col. 15, lines 47-53).

	Regarding Claim 21, McCulloch discloses of electric goggles (100/100’) for use with a helmet (8) having an attachment system (via 110 with 701) defining a pivot point on a side of the helmet (see Figure 2), the electric goggles comprising:
	a frame (117, see Figures 1-2);
	a conductive lens (104”) housed in the frame (117, see Figures 1-2, 3a-3c), the conductive lens comprising conductive elements (410, Col. 12, lines 44-67, Col. 13, lines 1-5) and a resistive coating (112’) extending between the conductive elements (410), (see Figures 3a-3c);
	a resilient strap (110, Col. 15, lines 47-53) attached to the frame (via 105 of 117, see Figure 2);
	a strap clip (114) comprising:
	a clip frame (121) configured to secure the resilient strap (110) to the strap clip;
	a helmet connecting portion (via 701) extending from the clip frame (121), the helmet connecting portion being removably connectable to the attachment system of the helmet (being removably connectable to each other and, respectively, the helmet (8)) and adapted to pivot about the pivot point (note a rotatable clip- note that 701 is a rotating clip which is able to rotate (i.e. pivot, see Figure 7), Col. 11, lines 20-28); and 
	an electric socket (see socket located on 114 as shown in Figure 7 and Figures 1-2; note diagram above) electrically connected (via 116) to the conductive lens, the electric socket being adapted to connect a power cable (via 116/432) therein for powering the conductive elements (via 112’) of the conductive lens (Col. 11, lines 20-38, Col. 12, lines 44-67), (see Figure 6, Col. 23, lines 46-67, Col. 24, lines 1-9),
	wherein the clip frame (121) and the helmet connecting portion (via 110 with 701) form a single piece (note a left connecting piece), see Figures 2 & 7 of McCulloch-Note that a “single piece” is considered broad and that “piece” by definition via Dictionary.com can mean, 1), “a separate or limited portion or quantity of something” and 3), “a more or less definite portion or quantity of a whole”), (Figures 1-2, 3a-3c, & 6-7, Col. 9, lines 53-58, Col. 11, lines 1-67, Col. 12, lines 1-17, Col. 15, lines 47-53, Col. 23, lines 46-67, Col. 24, lines 1-9).
	Regarding Claims 22-25 and 27, McCulloch discloses the invention as claimed above.  Further McCulloch discloses: 
	(claim 22), comprising an electrical wire (116) extending between electric socket (see socket located on 114 as shown in Figures 7 and Figures 1-2, note diagram above) and the conductive elements (410, Col. 12, lines 44-67, Col. 13, lines 1-5) and further comprises a wire connector (via 432 or 633, see Figures 2 and 6) adapted to enable electrically connecting and disconnecting the electrical wire (116) from conductive elements (e.g. 419, 656) when replacing the conductive lens, (Col. 12, lines 6-18, Col. 23, lines 66-67, Col. 24, lines 1-3);
	(claim 23), wherein the strap clip (114) comprises a casing (via 119/body of 114), enclosing the electric socket (see Figure 7), the casing extending along the resilient strap (110) towards the frame (117), see Figure 2, wherein the casing (via 119/body of 114) forms part of the single piece (note a left connecting piece) with the clip frame (121) and the helmet connecting portion (via 701) (see Figures 2 & 7);
	(claim 24),  wherein the casing (via 119/body of 114) has an elongated shape which extends generally parallel to the resilient strap (110) (via Figure 1, note that the casing extends “generally parallel” when the casing is removed from 110 and held in that position when being applied or disconnected from 110);
	(claim 25), comprising an activation button (via 118) configured to control at least one of an intensity and a duration of the current of the conductive elements, (see Figure 7, Col. 11, lines 12-38);
	(claim 27), wherein the helmet further comprises a strain relief clip (via 121) provided below (see Figure 2, note “below” in a downward sense laterally) the pivot point (via 701 with 110), the strain relief clip (via 121) comprising a channel shaped (see Figure 2) and adapted to receive the power cable therein (via 116/432) (see Figure 2), Col. 23, lines 46-67, Col. 24, lines 1-9), (Figures 1-2, 3a-3c, & 6-7, Col. 9, lines 53-58, Col. 11, lines 1-67, Col. 12, lines 1-17, Col. 15, lines 47-53, Col. 23, lines 46-67, Col. 24, lines 1-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch (USPN 9,301,879).
	Regarding Claim 3, McCulloch discloses the invention as substantially claimed above.  McCulloch does disclose that the electric socket is spaced away from the frame within inches via Figures 2 & 7.  McCulloch does not particularly disclose wherein the electric socket is spaced away from the frame by 1 to 3 inches.  However, since there is an appearance of  a substantial separation between the electric socket and the frame, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the electric socket is spaced away from the frame by 1 to 3 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch (USPN 9,301,879) in view of McNeal (US PG Pub 2003/0126723).
	Regarding Claim 12, McCulloch discloses the invention as substantially claimed above.  McCulloch however does not disclose wherein the resilient strap is a first strap extending from a first side of the frame, and wherein the electric goggles comprise a second strap extending from a second side of the frame, both the first and second straps being connectable to left and right sides of the helmet.
	McNeal teaches of a pair of goggles (518) wherein a strap is a first strap (512) extending from a first side of a frame (517), the electric goggles comprising a second strap (513) extending from a second side of the frame (519), both the first and second straps being connectable to left and right sides of a helmet (note when worn with a helmet), (see Figure 5, [0029]-[0031]).  Please note that the limitations of “being connectable to left and right sides of a helmet” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the resilient strap is a first strap extending from a first side of the frame, and wherein the electric goggles comprise a second strap extending from a second side of the frame, both the first and second straps being connectable to left and right sides of the helmet as taught by McNeal so that not only a buckle mechanism can be used for securing and adjusting the length of the straps to the goggle but also being able to secure any other object suitable for attachment to a strap, [0025]. Therefore, it is noted that both the first and second straps are connectable to left and right sides of the helmet via respective helmet connecting portions (via portions of 701 as attached to the first and second straps) as modified.

Claims 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch (USPN 9,301,879) in view of Giroux et al. (USPN 8,555,423) (hereinafter “Giroux”).
	Regarding Claims 17 and 19-20, McCulloch discloses of electric goggles (100/100’) for use with a helmet (8, see Figure 2) having a goggle attachment system (Col. 15, lines 47-51), the electric goggles comprising:
	a frame (117, see Figures 1-2);
	a conductive lens (104) housed in the frame (117, see Figures 1-2);
	a resilient strap (110, Col. 15, lines 47-53) attachable to (via 430) the frame (117) and extending therefrom (see Figure 2, Col. 12, lines 6-15);
	a clip frame (121) defining an opening for receiving and securing the resilient strap (110), see Figure 2 (see that 110 is threaded through 121, Col. 15, lines 47-51); and 
	a socket casing (via 119/body of 114) extending from (via 110) the clip frame (121) and having an electric socket (see socket located on 114 as shown in Figures 7 and Figures 1-2 & diagram above) coupled to (via 110, see Figure 2) the clip frame (121) and electrically connected (via 116) to the conductive lens (104), (Col. 11, lines 20-38),
	(claim 19), wherein the clip frame (121) comprises at least one bar extending across the opening (see Figure 2), the resilient strap (110) passing in and out of the clip frame and looping over the at least one bar for adjusting a length of the resilient strap (110, see Figure 2, note that 110 is threaded through 121 is looped/weaved in and out of 121 for adjustment via Figure 2 and in Col. 15, lines 47-51), (Figures 1-2 & 7, Col. 9, lines 53-58, Col. 11, lines 1-67, Col. 12, lines 1-17, Col. 15, lines 47-53).
	McCulloch does not disclose of a strap clip, wherein the clip frame is attachable to the strap clip, a helmet connecting portion extending from the clip frame and being removably connectable to the goggle attachment system of the helmet, and (claim 20), wherein the attachment system of the helmet comprises a stud extending radially from the helmet, and the helmet connecting portion comprises slot adapted to receive the stud therein for pivotally connecting strap clip to the helmet.
	Giroux teaches of a helmet (10) having a goggle attachment system (see Figure 1A) with a strap clip (30), wherein a clip frame (note adjustment member of 24, Col. 2, lines 19-20) is attachable to (via 24) the strap clip (30), a helmet connecting portion (via 50) extending from (via 24) the clip frame (note via adjustment member of 24, Col. 2, lines 19-20) and being removably connectable to the attachment system of the helmet (via 30), and (claim 20), wherein the attachment system of the helmet comprises a stud (34) extending radially from the helmet (see Figure 2C), and the helmet connecting portion (50) comprises slot (via 50) adapted to receive the stud therein for pivotally connecting (Col. 2, lines 51-62) strap clip (30) to the helmet (10), (Figures 1A-1B, 2A-2C, Col. 2, lines 9-62, Col. 3, lines 4-39).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the goggle attachment system of McCulloch with a strap clip, wherein the clip frame is attachable to the strap clip, a helmet connecting portion extending from the clip frame and being removably connectable to the attachment system of the helmet, and (claim 20), wherein the attachment system of the helmet comprises a stud extending radially from the helmet, and the helmet connecting portion comprises slot adapted to receive the stud therein for pivotally connecting strap clip to the helmet as taught by Giroux as a way to have goggles securely but yet easily attached and detached from a helmet, (Col. 1, lines 6-9, 43-45).
	It is noted, with the device as modified, the clip frame, the socket casing and the helmet connecting portion form a single piece (note a left connecting piece), see Figures 2 & 7 of McCulloch as modified by Giroux (via 50)-Note that a “single piece” is considered broad and that “piece” by definition via Dictionary.com can mean, 1), “a separate or limited portion or quantity of something” and 3), “a more or less definite portion or quantity of a whole”).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch (USPN 9,301,879) in view of Cornelius et al. (US PG Pub 2014/0374402) (hereinafter Cornelius).
	Regarding Claim 26, McCulloch discloses the invention as claimed above.  McCulloch does not disclose of at least one sensor measuring at least one of a temperature and a humidity level within the helmet.
	Cornelius teaches of a goggle wherein at least one sensor measuring at least one of a temperature and a humidity level within the helmet, [0025].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein at least one sensor measuring at least one of a temperature and a humidity level within the helmet as taught by Cornelius in order to help and control eye-shield condensation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732